Title: Thomas Jefferson’s Notes on Agreement with John Harvie, [ca. 17 February 1810]
From: Jefferson, Thomas
To: 


          
             
                      
                        ca. 17 Feb. 1810
          
          
		    
		  Mr Harvey’s sale of Belmont to Taylor is at 12½ D £3–15 pr acre. his deeds & patents call for about 2300. as but a survey he had made makes but about 2000. as. 
		  he is to recieve 2000 £ in July & 1000 £ a year after till the whole is paid
           the whole will be from 7500.£ to 8625 £ to obtain this price he gave up stock & rent of about £500. value as he supposes. Rogers is to fix this value, & it is to be deducted from the sum total; and of the remainder I am to recieve one half of the average price on 245. as on the same instalments & proportions as he does.
          
            
              suppose 2000. as =
              7500.
                     
              £
              
            
            
              
                        deduct
         
              
                        –500
                     
              
              
            £sD
            
            
              2000
              
                          7000
             
         
              £
              
            (3 – 10 = 11.67
            
            
              
            
         
              10000
         
              
              
            35/½ ½ = 5.835
            
            
              
              £
         
              
            
            
              suppose 2300 as =
              8625
         
              
              
            
         
              5.835D
         
            
            
              
              
                        500
                     
              
              
            
         
              
                245 as
            
         
            
            
              2300
              8125
         
              
              (3–10–7
              29175
         
            
            
              
            
         
              
                          6900
            
                     
              
              
            
         
              23340
         
            
            
              
              1225
         
              
              
            
         
              11670
         
            
            
              
              
                          20
            
                     
              
              
            
         
              my part 1429.575
         
            
            
              
              
                        24500
            
                     
              
              
            
         
              
                         3
            
         
            
            
              
              1500
         
              
              
            
         
              £428.8716
         
            
            
              
            
         
              18000
         
              
            
          
          
            
              
              
                        £
         
              
            
            
              
            As 7500 : 428.8 :: 2000
              114
              –6
              
            = 381.D
                     
              
            July 1810
            
            
              
              
              
              190.5
         
              11
            
            
              
                        ££££
              
                        £
         
              
              190.5
         
              12
            
            
              As 8625 : 428.8 :: 2000 : 99–16–7 (say 100)
         
              
              190.5
         
              13
            
            
              
              £
         
              
              190.5
         
              14
            
            
              in 1810
              
            I shall recieve 100
              
              190.5
         
              15
            
            
              11
              50
              
              
                        96.
         
              16
            
            
              12
              50
              
              1429.5
         
              
            
            
              13
              50
              
              
            
            
              14
              50
              
              
            
            
              15
              50
              
            = 166.67
              
            
            
              16
              50
              
              
            
            
              17
              
                          28
         
              
            –16
         
              
            
            
              
              428
                     
              –16
         
              
            
          
         